PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shiraishi et al.
Application No. 15/227,422
Filed: August 03, 2016
For: Fleet-Wide Monitoring System for Vehicles

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 30, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Jon-Michael Burgage appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that  he or she as appropriate is authorized to represent the particular party on whose behalf  he or she as appropriate acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor's oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor's Oath or Declaration (Notice) mailed December 05, 2019. The issue fee was timely paid on March 05, 2020. Accordingly, the application became abandoned on March 06, 2020. A Notice of Abandonment was mailed March 13, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Substitute statements for inventors , (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).




Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        




cc:	Jon-Michael Burgage
      	1389 Center Drive
      	Suite 300
     	 Park City, UT 84098